IN THE UNITED STATES COURT OF APPEALS
                        FOR THE FIFTH CIRCUIT



                              No. 97-60322
                          Conference Calendar



TEODORO BARRERA-GARCIA,

                                           Petitioner,

versus

IMMIGRATION AND NATURALIZATION SERVICE,

                                           Respondent.

                         - - - - - - - - - -
                   Petition for Review of an Order
                 of the Board of Immigration Appeals
                         BIA No. A39 295 979
                         - - - - - - - - - -
                            April 10, 1998

Before JOLLY, JONES, and DUHÉ, Circuit Judges.

PER CURIAM:*

     Teodoro Barrera-Garcia petitions for review of the Board of

Immigration Appeals’ decision denying his motion to reopen and

reconsider his appeal.     This court lacks jurisdiction to review

his petition.    See Nguyen v. INS, 117 F.3d 206, 207 (5th Cir.

1997).   IT IS ORDERED that the Respondent’s motion to dismiss is

GRANTED.   IT IS ALSO ORDERED that the Respondent’s motion to

supplement the record is DENIED as moot.

     PETITION DISMISSED.



     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.